Citation Nr: 9929258	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  96-39 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder manifested by pain.

2.  Entitlement to a rating higher than 10 percent for 
bilateral varicoceles, status post varicocelectomy, on appeal 
from the initial grant of service connection. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant's active service has been confirmed from May 
1990 to August 1994.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional offices (RO) in 
Manila, Philippines and St. Petersburg, Florida.  A rating 
decision in April 1995 by the Manila RO granted service 
connection for a bilateral varicocele with status post left 
varicocelectomy, evaluated as noncompensable from August 
1994, and denied service connection for a knee disorder.  A 
rating decision by the St. Petersburg RO in July 1998 
increased the rating for the bilateral varicocele to 10 
percent as of August 8, 1994.

The veteran testified at a hearing at the St. Petersburg RO 
in March 1998.  A transcript of the hearing is in the claims 
folder.


FINDINGS OF FACT

1.   There is no competent evidence of a chronic bilateral 
knee disorder in service or any medical evidence of a current 
knee disability.

2.  The veteran's service-connected bilateral varicocele 
disorder is manifested by complaints of occasional swelling 
of the left scrotal area and a dull, constant pain 
in the left scrotal area, without evidence of urinary tract 
infection or atrophy of a testis.


CONCLUSIONS OF LAW

1.  The claim for service connection for a bilateral knee 
disorder is not well grounded, and there is no further duty 
to assist the appellant in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant's bilateral varicocele disorder does not 
warrant a rating greater than 10 percent pursuant to the 
schedular criteria at any time since August 8, 1994.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7599-7525.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

The service medical records disclose that in November 1993, 
the veteran was seen with the complaints of bilateral knee 
pain.  An examination was positive for crepitus but otherwise 
was normal.  A few days later, a chronic problem with knee 
pain was reported after he again complained of pain of both 
knees.  A report of a Medical Board in November 1993 
discloses that in June 1990, the veteran developed mild 
testalgia.  A left varicocele was diagnosed and he underwent 
a left internal spermatic vein ligation in October 1991.  A 
chronic left testalgia was ultimately diagnosed.  On physical 
examination, his genitalia were normal and his testes were 
descended.  There were no signs of a varicocele.  The 
physical examination was essentially unremarkable.  A scrotal 
ultrasound in April 1993 was normal.  At the time of the 
report, he complained of chronic bilateral testicular pain, 
exacerbated by activity.  The diagnosis was chronic 
testalgia.  

The veteran received a VA general medical examination in 
February 1995.  His complaints included pain over the 
testicles and knee joint pains.  On genitourinary evaluation, 
a history of surgery for a varicocele in 1991 was reported.  
There were no visible veins.  There was also a history of 
decreasing sperm count noted.  On evaluation of the 
musculoskeletal system, no defects were noted.  A pertinent 
diagnosis was history of varicocele, status post surgery.  
Another pertinent diagnosis was no evidence of a probable 
cause for knee pain.

The veteran testified at a hearing at the St. Petersburg RO 
in March 1998.  He complained of a chronic, dull pain in both 
testicles, which worsened upon exertion.  He did not remember 
any knee injury in service but thought it was just a strain.  
During service he had gone to a doctor for treatment.  An x-
ray was negative.  He maintained that he complained of it 
more than once.  He stated that the left knee was worse.  He 
would hear clicking.  He thought the knee pain occurred 
during calisthenics.  He reported that he still had knee 
pain.

The veteran received a VA joint examination in April 1998.  
He stated that in 1992, he began to note popping in the left 
knee whenever he squatted.  X-rays were normal and he was 
given no diagnosis or treatment.  At this time his knee 
popped when he squatted "every now and then when it is 
cold".  He had no complaints of swelling, locking and 
instability or stiffness.  On examination, he walked with a 
normal gait and he could walk on his toes and heels without 
difficulty.  He could squat fully.  The left knee had a 
normal contour and there was no evidence of any joint 
effusion or swelling.  He had full range of motion and no 
evidence of instability of the collateral and cruciate 
ligaments.  There was no indication that his motion was 
limited by pain, fatigue, incoordination, or weakened 
movement.  X-rays of the left knee were negative.  The 
diagnosis was pain of the left knee with no objective 
findings.

The veteran received a VA genitourinary examination in April 
1998.  It was reported that he had  surgery for a varicocele 
in 1990 as a result of some swelling and discomfort in the 
left scrotal area but his symptoms were not relieved.  He 
continued to have occasional swelling in the left scrotal 
area and a dull aching type of pain in the left scrotal area 
which sometimes radiated into the left groin and left 
anterior thigh region.  This occurred upon exertion or after 
sitting too long .  He denied dysuria, hematuria, pyuria, 
urinary frequency, diminished stream, and nocturia.  On 
evaluation of the genitourinary area, there appeared to be a 
slight enlargement and some tortuosity of the left 
spermatocele which was quite tender to palpation.  The 
testicle appeared normal.  There was a scar in the left 
inguinal region from previous surgery.  A urinalysis was 
normal.  The pertinent clinical diagnosis was spermatocele of 
the left scrotum.  

The RO, in the rating action of July 1998, rating the 
genitourinary condition by analogy to Diagnostic Code 7525, 
epididymo-orchitis, and under Diagnostic Code 7523, by 
analogy to complete atrophy of the testis.  A 10 percent 
rating was assigned based on objective evidence of pain.

    
II.  Legal Analysis.

(A).  Service connection for a bilateral knee disorder.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1113 (West 1991).

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has defined the term "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has further noted that 
"[a]lthough the claim need not be conclusive, the statute 
provides that it must be accompanied by evidence."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) 
(West 1991).  Moreover, the Court has stated that "[t]he 
quality and quantity of the evidence required to meet this 
statutory burden . . . will depend upon the issue presented 
by the claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Where the issue in a case is factual, competent lay 
evidence may suffice; however, "where the determination 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Id. at 93.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998). 
With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1998).

A claim for service connection requires three elements to be 
well-grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Truthfulness of the evidence is presumed in determining 
whether a claim is well-grounded.  Id. at 504.

When a disorder had its onset is a medical question involving 
medical evidence for its resolution, and therefore "competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required" to establish a well-grounded claim 
for service connection on a direct basis.  Grottveit, 5 Vet. 
App. at 93.

It is true, as contended, that the veteran complained of 
bilateral knee pain during service and that he has complained 
of knee pain after service.  Although crepitus was noted on 
examination during service, a chronic knee disorder was not 
demonstrated in service or, for that matter, post- service.  
On the VA examination in February 1995, no musculoskeletal 
defects were noted and the diagnosis was no evidence of a 
probable cause for knee pain.  On the VA examination in April 
1998, he again complained of left knee pain (he had no 
complaints with respect to the right knee), but the final 
diagnosis was left knee pain with no objective clinical 
findings.  In short, the medical evidence does not show 
chronic knee disability in service or post- service.  
Accordingly, he has not submitted evidence sufficient to 
render his claim for service connection well grounded.  

The Board has carefully considered the contentions and 
testimony on appeal.  However, his contentions alone cannot 
meet the burden that will be imposed by 38 U.S.C.A. § 5107(a) 
with respect to submitting a plausible claim.  Espiritu, 
2 Vet.App. 492 (1992).  Although acceptable lay evidence may 
constitute competent evidence when it comes to describing 
symptoms or manifestations of a disease, a veteran's 
statements as to symptomatology, without medical evidence of 
an underlying impairment capable of causing the symptoms 
alleged, generally cannot constitute plausible evidence of 
the existence of a current disability for VA service 
connection purposes.  Compare Espiritu v. Derwinski, 1 Vet. 
App. 492, 494 (1992), with Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  On the basis of the above findings, the 
Board can identify no basis in the record that would make 
these claims plausible or possible.  38 U.S.C.A. § 5107(a) 
(West 1991); see Grottveit at 92, Tirpak at 610-11; and 
Murphy at 81.  

In Epps v. Brown, 9 Vet. App. 341 (1996), the Court stressed 
that Robinette v. Brown, 8 Vet. App. 69 (1995), held that 
38 U.S.C.A. § 5103(a) imposes an obligation upon the 
Secretary to notify an individual of what is necessary to 
complete the application in the limited circumstances where 
there is an incomplete application which references other 
known and existing evidence.  The Court found in Epps, 
however, that the appellant's application was not incomplete 
and the VA was not on notice of the existence of any evidence 
which would have made the claim plausible.  In this case, the 
appellant has not put the VA on notice of the existence of 
any additional evidence pertaining to either knee which would 
have made this claim plausible.


(B).  Increased rating for bilateral varicocele with status 
post varicocelectomy.

.The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of his bilateral varicocele 
disorder, and therefore he has satisfied the initial burden 
of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case the RO provided the veteran VA examinations and 
a personal hearing in accordance with his requests.  There is 
no indication of additional medical records that the VA 
failed to obtain.  Therefore, VA has satisfied its duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record  and to explain the reasons and bases 
for its conclusion.

After the veteran disagreed with the original disability 
rating assigned for his service-connected bilateral 
varicocele condition, the RO issued a Statement of the Case 
(SOC) in May 1996 that essentially addressed the issue as 
entitlement to an increased evaluation.  The Court recently 
held that there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate SOC.  Fenderson, 12 
Vet. App. at 126.  With an initial rating, the RO can assign 
separate disability ratings for separate periods of time 
based on the facts found.  Id.  With an increased rating 
claim, "the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This distinction between disagreement with the original 
rating awarded and a claim for an increased rating is 
important in terms of VA adjudicative actions.  See 
Fenderson.

The SOC provided to the veteran incorrectly identified the 
issue on appeal.  However, the Board concludes that the 
veteran was not prejudiced by this error in the circumstances 
of this case.  This case may be distinguished from Fenderson 
with regard to the SOC because the RO subsequently identified 
the issue on appeal not as a claim for an "increased" 
disability rating for the bilateral varicocele condition but 
as "evaluation in excess of 10 percent" in the supplemental 
statement of the case (SSOC) In July 1998.  

More importantly, the RO's SOC and its SSOC provided the 
veteran with the appropriate applicable law and regulations 
and an adequate discussion of the basis for the RO's 
assignment of an initial disability evaluation, as well as 
the 10 percent rating, for the service-connected disability.  
The SOC indicated that all the evidence of record at the time 
of the rating decision (i.e., service medical records, etc.) 
was considered in assigning the original disability rating 
for the veteran's service-connected bilateral varicocele 
condition.  The RO did not limit its consideration to only 
the recent medical evidence of record and did not therefore 
violate the principle of Fenderson.   The RO, in effect, 
considered whether the facts showed that the veteran was 
entitled to a higher disability rating for this condition for 
any period of time since his original claim.  

Thus, despite the incorrect phrasing of the issues on appeal 
in the SOC, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim.  He has 
been provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.   In the particular circumstances of this case, 
the Board sees no prejudice to the veteran in 
recharacterizing the issues on appeal to properly reflect his 
disagreement with the initial disability evaluations assigned 
to his service-connected disabilities.  Any error in the RO's 
phrasing of the issues on appeal in the SOC was not 
prejudicial to the veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20 (1998).

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built up" as follows: The first two digits 
will be selected from that part of the schedule mostly 
closely identifying the part, or system, of the body 
involved, the last two digits will be "99" for all unlisted 
conditions.  With diseases, preferences to be given to number 
assigned to the disease itself, if the rating is determined 
on the basis of residual conditions, the number appropriate 
to the residual condition will be added, proceeded by a 
hyphen.  38 C.F.R. § 4.27 (1998).  In this case, the RO has 
rated the genitourinary disorder under Diagnostic Codes 7399-
7525. 

The rating schedule provides that chronic epididymo-orchitis, 
Diagnostic Code 7525, should be rated as urinary tract 
infection.  38 C.F.R. § 4.115b (1998).
Under the criteria for rating urinary tract infection, a 10 
percent rating is assigned for long term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management.  A 30 percent rating contemplates 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times a year), and/or 
requiring continuous intensive management.  38 C.F.R. 
§ 4.115a (1998).

In the alternative, Diagnostic Code 7523 provides a 
noncompensable evaluation when there is complete atrophy of 
one testis.  A 20 percent rating is for assignment when there 
is complete atrophy of both testes.  

In evaluating the bilateral varicocele disorder, the Board 
has considered the medical evidence as well as the veteran's 
contentions and testimony at the hearing on appeal.  The 
veteran alleges that he experiences testicular swelling and 
pain particularly on exertion.  However, under the above 
cited criteria, a 30 percent rating under diagnostic Code 
7525 contemplates recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times a 
year), and/or requiring continuous intensive management.  
There is no clinical evidence of recurrent infections and the 
veteran himself has denied dysuria, pyuria, urinary frequency 
and nocturia.  If evaluated under Diagnostic Code 7523, there 
is no clinical evidence of atrophy of even one testicle.  
Therefore, there is no basis under the rating schedule to 
grant a rating greater than 10 percent for this disorder.  
The provisions of 38 C.F.R. § § 4.40 and 4.45 are not 
applicable because this is not an orthopedic disability.


ORDER

The claim for service connection for a bilateral knee 
disorder manifested by knee pain is not well grounded and is 
denied.  The claim for an increased rating for bilateral 
varicocele, status post left varicocelectomy, on appeal from 
the original grant of service connection, is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

